UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7119


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANDRE RICARDO DAVIS, a/k/a Bones,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.   Norman K. Moon, Senior
District Judge. (6:99-cr-70054-NKM-4)


Submitted:   September 24, 2013          Decided:   September 27, 2013


Before NIEMEYER and     THACKER,    Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Andre Ricardo Davis, Appellant Pro Se. Daniel P. Bubar, OFFICE
OF THE UNITED STATES ATTORNEY, Anthony Paul Giorno, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Andre Ricardo Davis appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for sentence

reduction.      We have reviewed the record and find no reversible

error.     Accordingly,       we   affirm    the    district    court’s   order.

United States v. Davis, 6:99-cr-70054-NKM-4 (W.D. Va. June 25,

2013).     We dispense with oral argument because the facts and

legal    contentions    are   adequately      presented    in    the   materials

before   this   court   and    argument     would   not   aid   the    decisional

process.



                                                                         AFFIRMED




                                       2